Exhibit 10.45

 

SECURITY DEPOSIT PLEDGE AGREEMENT

 

This Security Deposit Pledge Agreement (this “Agreement”) is made and entered
into as of the 30th day of December, 2005, by and between Dendreon Corporation,
a Delaware corporation with its principal place of business at 3005 1st Avenue,
Seattle, WA 92121, (“Debtor”) and General Electric Capital Corporation, a
Delaware corporation, with an office at 83 Wooster Heights Road, Fifth Floor,
Danbury, CT 06810 (“Secured Party”).

 

In consideration of, and as an inducement for Secured Party to lend funds to
Debtor under the Master Security Agreement, dated as of December 30, 2005, and
Collateral Schedule No. 001 and the associated Promissory Note thereunder (the
“Master Security Agreement and Collateral Schedule No. 001 and associated
Promissory Note thereto being referred to as the “Soft Cost Loan”), and to
secure the payment and performance of all of Debtor’s obligations under the Soft
Cost Loan, Debtor hereby deposits and pledges with Secured Party the sum of
Three Million and 00/100 Dollars ($3,000,000.00) (such sum, as it may be
increased or reduced from time to time under the terms of this Agreement,
referred to as the “Collateral”, and together with the “Collateral” defined
under a separate Security Deposit Pledge Agreement between Debtor, Secured Party
and Webster Bank National Association (“Holder”) dated December 30, 2005,
referred to as the “Combined Collateral”), such pledge to be upon the terms and
conditions set forth below:

 

1. Debtor delivers the Collateral to Secured Party to secure Debtor’s
performance of its obligations under the Soft Cost Loan, including, but not
limited to, the timely payment of the Periodic Installments.

 

2. The Collateral deposited with Secured Party shall accrue interest at 2.00%
simple interest per annum from the commencement date of the Soft Cost Loan
through the date such Collateral is returned to Debtor in connection with
Section 5 hereof. Secured Party may commingle the Collateral with its other
funds.

 

3. Upon any default by Debtor under the Soft Cost Loan, interest accrual on the
Collateral shall cease and Secured Party may, at its option (subject to the
terms of any participation agreement between Secured Party and Holder), apply
the Collateral towards the satisfaction of Debtor’s obligations under the Soft
Cost Loan and the payment of all costs and expenses incurred by Secured Party as
a result of such default, including but not limited to, costs of repossessing
equipment and attorneys’ fees. Such application shall not excuse the performance
at the time and in the manner prescribed of any obligation of Debtor or cure a
default of Debtor. Upon the application by Secured Party of any amount of the
Collateral pursuant to the terms of this paragraph, Debtor shall be obligated to
immediately pay to Secured Party an amount sufficient to cause the Collateral to
equal the amount first set forth above and in accordance with Section 5 herein.

 

4. Secured Party shall have no duty to first commence an action against or seek
recourse from Debtor, in the event of a default under the Soft Cost Loan, before
enforcing the provisions of, and proceedings under the provisions of this
Agreement. The obligations of Debtor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released or discharged or in any way affected by:

 

  (a) any amendment or modification of or supplement to the Soft Cost Loan;

 

  (b) any exercise or non-exercise of any right, remedy or privilege under or in
respect to this Agreement, the Soft Cost Loan, or any other instrument provided
for in the Soft Cost Loan, or any waiver, consent, explanation, indulgence or
actions or inaction with respect to any such instrument; or

 

  (c) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding of Debtor.

 

1



--------------------------------------------------------------------------------

5. Commencing on July 1, 2006 and continuing every six months thereafter until
the Soft Cost Loan is paid in full, and so long as Debtor is not in default
under the Soft Cost Loan or under any other material financial obligation,
Secured Party agrees to refund to Debtor 42.86% of the amount by which the
Combined Collateral exceeds the sum of (a) the outstanding principal balance
under the Soft Cost Loan plus (b) the accrued but unpaid interest on such Soft
Cost Loan. In the event the Food and Drug Administration (“FDA”) has approved
the marketing and use of Debtor’s drug, Provenge, Secured Party agrees to refund
the remaining Collateral (less any portion of same cashed, sold, assigned or
delivered pursuant to and under the conditions specified in paragraph 3 hereof)
plus accrued interest to Debtor within five (5) business days from Secured
Party’s receipt and acceptance of such documented approval. Debtor shall supply
Secured Party with documented proof of the FDA approval acceptable to Secured
Party in its sole discretion. Nothing in this Section shall be deemed to require
Secured Party to refund to Debtor any amount greater than the amount of the
Collateral on the date of such scheduled refund.

 

6. Upon the termination of the Soft Cost Loan and the satisfaction of all of the
obligations of Debtor thereunder, Secured Party shall deliver to Debtor the
Collateral (less any portion of same cashed, sold, assigned or delivered
pursuant to and under the conditions specified in paragraph 3 hereof), and this
Agreement shall thereupon be without further effect.

 

7. Secured Party may, without the consent of Debtor, assign this Agreement.
Debtor agrees that if Debtor receives written notice of an assignment from
Secured Party, Debtor will pay all amounts due hereunder to such assignee or as
instructed by Secured Party. Debtor also agrees to confirm in writing receipt of
the notice of assignment as may be reasonably requested by assignee.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

SECURED PARTY:

     

DEBTOR:

General Electric Capital Corporation       Dendreon Corporation By:  

/s/ Diane Earle

      By:  

/s/ Michelle Burris

Name:

 

Diane Earle

     

Name:

 

Michelle Burris

Title:

 

Duly Authorized Signator

     

Title:

 

Sr. Vice President, Chief Financial Officer

 

2